—Order, Family Court, New York County (Mary Bednar, J.), entered on or about August 20, 1992, holding respondent in contempt for violating a child support order, fixing his arrears at $12,661, and committing him to jail for six months, unanimously affirmed, without costs.
The testimony of the child’s mother and the records of the Support Collection Unit showing respondent’s arrears established, prima facie, that respondent’s failure to comply with the support order was willful, and required him to come forward with some credible evidence that he was unable to make the ordered payments (see, Matter of Powers v Powers, 86 NY2d 63, 68-70). This respondent failed to do. His claims of poverty were properly rejected for failure to explain credibly his unemployment or to account for the lavish jewelry he wore to court. We have considered and rejected respondent’s other arguments. Concur — Rosenberger, J. P., Mazzarelli, Andrias, Ellerin and Lerner, JJ.